DETAILED ACTION
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
Response to Amendment
4.	In response to the amendment received on 11/16/2022:
Claims 1, 3, 5-8, 10, 12-17, 19-24, and 26-34 are pending in the current application.  Claims 1, 8, 15 and 22 have been amended, Claims 2, 4, 9, 11, 18, and 25 are cancelled, Claims 8, 10, 12-17, 19-21, 30-31, and 34 stand withdrawn, and Claims 29-34 are newly added.
The previous prior art-based rejection has been overcome in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Objections
6.	Claim 34 is objected to because of the following informalities:  Claim 34 depends on withdrawn Claim 15, and so it should also be withdrawn.  Appropriate correction is required.
Claim Rejections - 35 USC § 103

7.	Claim(s) 1, 3, 5-7, 22-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Roelofs US PG Publication 2014/0272555 in view of Halmo US PG Publication 2014/0079980.
Regarding Claim 1 and 5, Roelofs discloses a nonaqueous secondary battery comprising a positive electrode active material layer comprising a positive electrode active material comprising a lithium-containing material having a spinel crystal structure (paras 0027-0039, 0093) (meeting Claim 5) and comprising a negative electrode and a Celgard separator that can be single-ply or multi-ply sheet of microporous polymer (see at least paras 0074-0076, 0123, 0135-0139, 0156, 0186).  In teaching that the separator can be multi-ply, Roelofs teaches essentially that the separator can be a stacked-layer structure which would necessarily be between the positive and negative electrodes, and so there would be a first separator (layer) over the positive electrode and at least a second separator (layer) over and in contact with the first separator, but Roelofs does not specifically discloses the stacked-layer structure including a first pore, the second separator including a second pore, wherein a size of the second pore is smaller than a size of the first pore.  However, in the same field of endeavor of microporous separators for lithium ion batteries (and Celgard multilayer separators in particular), Halmo discloses a battery (a rechargeable/cyclable coin cell at a minimum, para 0048) comprising a positive electrode and a negative electrode (working electrode and lithium metal counter electrode, para 0046), a stacked-layer structure PP/PE/PP between the positive and negative electrodes, the stacked-layer structure including a first separator “PP/PE” (lower polypropylene and middle polyethylene layers in PP/PE/PP tri-layer separator) over the positive electrode, a second separator (upper PP layer) over and in direct physical contact with the first separator, wherein the first separator PP/PE includes a first pore (PE pores), wherein the second separator includes a second pore (PP pores), and wherein a size of the second pore is smaller than a size of the first pore since PP pores are smaller than the PE pores (see at least Figs. 1-9, Table 1, paras 0045-0048,  0070, 0086).  Halmo teaches that the advantage in this optimized separator configuration is that an ultra-thin separator can be formed that has improved shutdown properties, prevention or slowing of dendrite growth and concomitant internal shorts, and improved cycle life.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use the optimized Celgard multilayer microporous separator of Halmo in the battery of Roelofs such that the stacked-layer structure includes a first pore, the second separator includesg a second pore, wherein a size of the second pore is smaller than a size of the first pore, because Halmo teaches that these features are part of what make the ultrathin separator of Halmo effective in its advantages that include improved shutdown properties, prevention or slowing of dendrite growth and concomitant internal shorts, and improved cycle life.
Regarding Claim 3, Halmo discloses that the ultra-thin tri-layer separators such as the PP/PE/PP embodiments are most beneficial with the PP layers being very thin (ultrathin) while the PE layer takes up most of the thickness of the multilayer (stacked) separator (see para 0017, for example), and so the skilled artisan would understand that the thickness of the second separator PP of any embodiment or example of Halmo to be smaller than the thickness of the first separator (which includes a layer of PP and PE) (also see Table 4) and so the separator of Roelofs modified by Halmo would necessarily meet the thickness requirements of Claim 3.
Regarding Claim 6, Roelofs discloses wherein the positive active material layer further comprises a conductive additive including acetylene black (para 0185).  
Regarding Claim 7, Roelofs discloses wherein the negative electrode comprises a negative electrode active material layer, wherein the negative electrode active material layer comprises a negative electrode active material, and wherein the negative electrode active material comprises graphite or a material comprising Pb (lithium-lead alloy, Si (lithium-silicon alloy), Sn (lithium-tin alloy), Al (aluminum or lithium-aluminum alloy).
Regarding Claims 22 and 26, Roelofs discloses a nonaqueous secondary battery comprising a positive electrode active material layer comprising a positive electrode active material comprising a lithium-containing material having a spinel crystal structure (paras 0027-0039, 0093) (meeting Claim 26) and comprising a negative electrode and a Celgard separator that can be single-ply or multi-ply sheet of microporous polymer (see at least paras 0074-0076, 0123, 0135-0139, 0156, 0186).  In teaching that the separator can be multi-ply, Roelofs teaches essentially that the separator can be a stacked-layer structure which would necessarily be between the positive and negative electrodes, and so there would be a first separator (layer) over the positive electrode and at least a second separator (layer) over and in contact with the first separator, but Roelofs does not specifically discloses the stacked-layer structure including a first pore, the second separator including a second pore, wherein a size of the second pore is smaller than a size of the first pore.  However, in the same field of endeavor of microporous separators for lithium ion batteries (and Celgard multilayer separators in particular), Halmo discloses a battery (a rechargeable/cyclable coin cell at a minimum, para 0048) comprising a positive electrode and a negative electrode (working electrode and lithium metal counter electrode, para 0046), a stacked-layer structure PP/PE/PP between the positive and negative electrodes, the stacked-layer structure including a first separator “PP” (lower polypropylene layer in PP/PE/PP tri-layer separator) over the positive electrode, a second separator (middle PE layer in PP/PE/PP tri-layer separator) over the first separator, and a third separator over the second separator, wherein the second separator is in direct physical contact with the first separator and the third separator, wherein the first separator PP includes a first pore (PP pores), wherein the second separator includes a second pore (PE pores), wherein the third separator includes a third pore (PP pores) and wherein a size of the second pore is larger than a size of the first and third pore (PE pores are larger than PP pores) (see at least Figs. 1-9, Table 1, paras 0045-0048,  0070, 0086).  Halmo teaches that the advantage in this optimized separator configuration is that an ultra-thin separator can be formed that has improved shutdown properties, prevention or slowing of dendrite growth and concomitant internal shorts, and improved cycle life.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use the optimized Celgard multilayer microporous separator of Halmo in the battery of Roelofs such that the stacked-layer structure includes a first pore, the second separator includesg a second pore, wherein a size of the second pore is smaller than a size of the first pore, because Halmo teaches that these features are part of what make the ultrathin separator of Halmo effective in its advantages that include improved shutdown properties, prevention or slowing of dendrite growth and concomitant internal shorts, and improved cycle life.
Regarding Claim 23, the stacked-layer structure of Halmo (and of Roelofs in view of Halmo) includes first and third separators made of polypropylene and second separate made of polyethylene, which is different from the material of the first and third separator.
Regarding Claim 24, Halmo discloses that the ultra-thin tri-layer separators such as the PP/PE/PP embodiments are most beneficial with the PP layers being very thin (ultrathin) while the PE layer takes up most of the thickness of the multilayer (stacked) separator (see para 0017, for example) and shows the PE layer to generally have a range of thicknesses that is higher than the range of the PP layer(s), and so the skilled artisan would find it obvious to form the second separator (PE layer) to have larger thickness than that of both the first and third separators (PP layers) since Halmo teaches this to be advantageous and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding Claim 27, Roelofs discloses wherein the positive active material layer further comprises a conductive additive including acetylene black (para 0185).  
Regarding Claim 28, Roelofs discloses wherein the negative electrode comprises a negative electrode active material layer, wherein the negative electrode active material layer comprises a negative electrode active material, and wherein the negative electrode active material comprises graphite or a material comprising Pb (lithium-lead alloy, Si (lithium-silicon alloy), Sn (lithium-tin alloy), Al (aluminum or lithium-aluminum alloy).

8.	Claim(s) 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Roelofs US PG Publication 2014/0272555 in view of Halmo US PG Publication 2014/0079980, as applied to Claim 1 and 22, and further in view of Coowar US PG Publication 20090136834.
Regarding Claims 29 and 32, Roelofs modified by Halmo discloses the claimed battery as described in the rejections of Claims 1 and 22, the rejections of which are incorporated herein in their entireties.  Roelofs modified by Halmo does not specifically disclose wherein the negative electrode is enveloped by the second separator of Claim 1 or the third separator of Claim 22.  However, Coowan discloses a nonaqueous secondary battery comprising a positive electrode (cathode element) 4, a negative electrode (anode element) 3, an electrolyte solution, wherein the negative electrode 3 is enveloped by the separator 7 in order to protect the electrode (see at least Fig 2, paras 0008-0009, 0034-0044).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to envelop the negative electrode of Roelofs modified by Halmo in the separator 13 (resulting in the negative electrode being enveloped by the second or third separator of Claims 1 and 22 respectively) because Coowan teaches that enveloping an electrode in a separator helps to protect the electrode.  
9.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Roelofs US PG Publication 2014/0272555 in view of Halmo US PG Publication 2014/0079980, as applied to Claim 1, and further in view of Ogawa US PG Publication 2008/0241660.
Regarding Claims 33, Roelofs modified by Halmo discloses the claimed battery as described in the rejections of Claim 1, the rejection of which is incorporated herein in its entirety.  Roelofs modified by Halmo fails to specifically disclose wherein the second separator comprises a glass fiber.  However, in the same field of endeavor of nonaqueous secondary batteries having polyolefin-based microporous separators, Ogawa discloses that it is advantageous to include an insulating and flame-retarding fiber such as glass fiber in a polyethylene or polypropylene separator layer because this helps prevent contraction of the separator if the battery temperature becomes too high (see at least paras 0010-0012, 0019). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the second separator of Roelofs modified by Halmo such that it comprises a glass fiber because Ogawa teaches that this helps prevent contraction of the separator if the battery temperature becomes too high.  
Response to Arguments
10.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729